Citation Nr: 9904584	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-24 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits, in the calculated 
amount of $26, 112.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel



INTRODUCTION

The veteran served on active duty from December 1940 to 
October 1945.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a regional office (RO) 
decision of the Committee on Waivers and Compromises 
(Committee) dated in April 1997, which, in pertinent part, 
denied waiver of recovery of an overpayment improved 
disability pension benefits, in the calculated amount of $26, 
112.00.  The amount of the overpayment is not in dispute.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no indication of fraud, misrepresentation of a 
material fact, or bad faith in the creation of the debt on 
the part of the veteran.

3.  The veteran and VA are both at fault for the creation of 
the overpayment of pension benefits.

4.  Collection of the amount overpaid would not deprive the 
veteran of basic necessities of life.

5.  Recovery of the overpayment would not defeat the purpose 
for which pension benefits were awarded.

6.  Failure to make restitution would result in unfair gain 
to the veteran.

7.  The veteran did not relinquish a valuable right or incur 
a legal obligation in reliance of the pension overpayment.
CONCLUSIONS OF LAW

1.  The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 
38 C.F.R. §§ 1.962(b), 1.965(b) (West 1991).

2.  Recovery of the overpayment improved disability pension 
benefits, in the calculated amount of $26, 112.00, would not 
be against equity and good conscience and, therefore, may not 
be waived.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
also satisfied that all relevant facts regarding this claim 
have been properly developed to the extent indicated by law 
and that no further assistance to the veteran is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

At the outset, the Board notes that the veteran does not 
contest the propriety of the creation or amount of 
overpayment designated by VA.  He essentially argues that he 
is entitled to waiver of recovery of the overpayment, based 
on the grounds that repayment of the debt would cause him 
financial hardship.

Under applicable law, a veteran who served in active military 
service for 90 days or more during a period of war, who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's own willful 
misconduct, is entitled to pension payable at the rate 
established by law, reduced by the veteran's annual income.  
38 U.S.C.A. § 1521 (West 1991).  For pension purposes, 
payments of any kind from any source will be counted as 
income during the 12 month annualization period in which 
received, unless specifically excluded under the provisions 
of 38 C.F.R. § 3.272 (1998).  See 38 C.F.R. § 3.271 (1998).

A veteran who is receiving pension must notify VA of any 
material change or expected change in income which would 
affect entitlement to receive, or the rate of, the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (1998).

The evidence of record demonstrates that the veteran applied 
for pension benefits in May 1995At that time, he reported 
that he was a patient at the Reunion Plaza nursing home; that 
he required nursing home care; and that he entered the 
nursing home in March 1995 with a diagnosis of 
encephalopathy.  He also reported that he was charged 
$2,685.00 per month for this care; that the State of Texas 
did not pay any money for this care; and that he paid 
approximately $2,685.00 per month for this care.  The 
veteran's claim for pension benefits was granted in a 
September 1995 rating decision.  It was noted that the issue 
of entitlement to special monthly pension was not taken by 
the RO inasmuch as the veteran was presently residing in a 
nursing home.  He was informed in a September 1995 letter 
from the RO that he was entitled to a nonservice-connected 
disability pension effective from June 1, 1995 and that the 
award included an additional monthly amount based on the need 
for aid and attendance.  He was informed as to how his 
pension benefit was calculated, which included a deduction of 
$32, 220 in medical expenses.  He was also informed that he 
must notify VA immediately if he had any change in his 
expected recurring medical expenses, the number or status of 
dependents, or income received from any other source 
previously mentioned, and that failure to do so would result 
in the creation of an overpayment.

The veteran subsequently submitted a VA Form 21-8416, Medical 
Expense Report on June 4, 1996.  An Itemization of 
unreimbursed medical expenses included nursing home expenses 
of $1,752.00 per month in 1995.

Received on June 5, 1996, was a VA Form 21-0516, Improved 
Pension Eligibility Verification Report (EVR).  On this form, 
the veteran indicated that he received $252.00 per month in 
Social Security Benefits, and that his wife received $435.00 
per month.  He also indicated that he received $1,436.00 per 
month from the U.S. Civil Service.  The veteran reported that 
he received $262.00 in total interest and dividends for 1995, 
and that his wife received $82.44.  He also reported that he 
and his wife anticipated income of $262.00 and $82.44, 
respectively, in total interest and dividends for 1996.  The 
veteran stated that he had $13, 103.00 in interest bearing 
bank accounts and that his wife had $4, 643.00.

An award letter was sent to the veteran on June 13, 1996, 
informing him that his disability pension award had been 
amended.  He was informed that this adjustment was based upon 
review of his Eligibility Verification Report.  He was 
informed as to how his pension benefit was calculated, which 
included a deduction of $50,824 in medical expenses.  He was 
also informed that he must notify VA immediately if he had 
any change in his expected recurring medical expenses, the 
number or status of dependents, or income received from any 
other source previously mentioned, and that failure to do so 
would result in the creation of an overpayment.

The veteran submitted a VA Form 21-8416 and EVR, Medical 
Expense Report on February 3, 1997.  Under an itemization of 
unreimbursed medical expenses, the veteran reported nursing 
home expenses of $4,556.70 per month in 1996.

On the EVR, the veteran indicated that he received $259.00 
per month in Social Security Benefits, and that his wife 
received $447.00 per month.  He also indicated that he 
received $1,477.00 per month from the U.S. Civil Service.  
The veteran reported that he had $0.00 in total interest and 
dividends for 1996, and that his wife received $43.09.  He 
also reported that he and his wife anticipated income of 
$0.00 and $43.09, respectively, in total interest and 
dividends for 1997.  The veteran stated that he had $0.00 in 
interest bearing bank accounts and that his wife had 
$3,527.00.

Subsequently in February 1997, the VA sent a letter to the 
veteran, informing him that his disability pension benefits 
had been suspended based on a review of the EVR and the 
medical expense report dated in January 1997, indicating the 
amount paid by him for nursing care as being $4,556.70 per 
month.  It was noted that, earlier in February 1997, the 
nursing home (per telephone call by the VA office) indicated 
that the veteran was paying $152.40 per month.

Received later in February 1997, was a VA Form 21-4138, 
Statement in Support of Claim.  In that statement, the 
veteran reported that he did not pay a total of $4,556.70 on 
a monthly basis to the nursing home in 1996, and that he did 
not intend to claim that he paid over $4,000 monthly to the 
nursing home.  He stated that his nursing home expense was 
$1,064.00 from June 1, 1995, through December 31, 1995, and 
$4,556.70 in 1996.  He also stated that his health insurance 
was $1,377.00 in 1995 and 1996.

On February 21, 1997, the veteran submitted a corrected VA 
Form 21-8416, Medical Expense Report and a corrected EVR.  On 
the Corrected Medical Expense Report, the veteran reported 
nursing home of expenses of $4,556.70 for the period 
January 1, 1996, through December 31, 1996. On the corrected 
EVR, the veteran indicated that he received $259.00 per month 
in Social Security Benefits, and that his wife received 
$447.00 per month.  He also indicated that he received 
$1,477.00 per month from the U.S. Civil Service.  The veteran 
reported that he had $0.00 in total interest and dividends 
for the period January 1, 1996, through December 31, 1996, 
and that his wife received $43.09.  He also reported that he 
and his wife anticipated income of $0.00 and $43.09, 
respectively, in total interest and dividends for the period 
January 1, 1997, through December 31, 1997.  The veteran 
stated that he had $0.00 in interest bearing bank accounts 
and that his wife had $3,527.00.

In a letter dated February 28, 1997, the VA mailed the 
veteran a letter, notifying him that disability pension 
benefits had been terminated based on evidence received 
showing that his family income or net worth had changed.  He 
was informed that this adjustment was based upon a review of 
his Eligibility Verification Report.  It was noted that the 
evidence supporting this termination consists of VA Form 21-
8416 and VA Form 21-0516 dated February 21, 1997, indicating 
nursing care of $4,556.70 per month for the period January 1, 
1996, through December 31, 1996.  It was also noted that his 
disability pension benefits were retroactively adjusted, 
effective June 1, 1995, to reflect the correct monthly 
payment of $0 per month, taking into consideration the Social 
Security income of the veteran and his spouse.  Further, it 
was noted that the veteran must notify VA immediately if he 
had any change in his expected recurring medical expenses, or 
the number or status of dependents, and that failure to do so 
would result in the creation of an overpayment.  Moreover, it 
was noted that this retroactive adjustment had resulted in 
the creation of an overpayment and that the veteran would be 
notified shortly of the exact amount of the overpayment.

According to a letter from Reunion Plaza Senior Care Center 
dated on March 13, 1997, it was noted that the veteran's wife 
paid $1,673.15 during the calendar year 1996 for the 
veteran's nursing home care.

The veteran completed a Financial Status Report in March 
1997.  He indicated that he was married and had no other 
dependents.  He reported that his monthly income was 
$1,736.00 from Social Security and the U.S. Civil Service.  
The income of his wife was $447.00 from Social Security.  The 
veteran's average monthly income totaled $1,736.00.  His 
wife's monthly average income totaled $447.00.  Total monthly 
net income was $2,183.00.

Under monthly expenses, he reported the following: rent 
$0.00; food $150.00; utilities and heat $100; automobile and 
home insurance $121.33; clothing $150.00; gasoline $50.00; 
telephone $50.00; house cleaner $70.00; and $331.00 for 
payment of a monthly installment contract on an automobile 
loan.  The Board note that under expenses, the veteran did 
not report the unreimbursed monthly expanses paid to the 
nursing home.  The statement from the nursing home in March 
1997 indicates that the monthly amount paid for 1996 was 
$142.  Accordingly, the total monthly expenses are 
approximately $1164.  

Under assets, the veteran reported $3,300.00 cash in the 
bank.  He stated that he owned a 1995 Oldsmobile valued at 
$17,000.  Total assets were $20, 300.  Under installment 
contracts and other debts, he reported an automobile loan 
obtained in 1995 in the amount of $14,637.00.  The unpaid 
balance was $8,618.00.  His monthly payment was $331.00.  No 
amount was past due.  Under additional data, the veteran 
reported that his social security and civil service income go 
into a trust account. 

In May 1997, the Committee denied the veteran's claim for 
waiver of overpayment of his VA pension benefits in the 
calculated amount of $26, 112.00.  The Committee determined 
that there was no evidence of fraud, misrepresentation of a 
material fact, or bad faith on the part of the veteran.  The 
Committee also determined that the veteran's degree of fault 
was considered moderate to low in view of his personal 
background, including age, health education, experience and 
understanding at the time the debt was created.  It was noted 
that the veteran did not understand how to report his medical 
expenses and did not advise VA that their letter showing upon 
what his pension rate was based was incorrect.  The Committe 
further determined that the VA's degree of fault was 
considered high in that no action was taken on the EVR 
information concerning Medicaid's payment of nursing home 
expenses and that the VA did not question the high amount of 
medical expenses per month.  The Committee further determined 
that collection of the debt would not violate the principles 
of equity and good conscience.

The first question, which must be answered, is whether the 
veteran's actions represent fraud, misrepresentation or bad 
faith.  Overpayments created by retroactive reduction of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) 
(West 1991); 38 C.F.R. § 1.965(b) (1998).  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994)(citing 38 C.F.R. § 1.965).

The Board notes that "[t]here is no all-embracing definition 
of 'fraud' and the existence or lack of fraud is a case-
specific conclusion based on all facts in each instance."  
VAOPGC 4-85 (September 16, 1985).  The Office of the General 
Counsel has found the following definition of fraud useful:

An intentional perversion of truth for 
the purpose of inducing another in 
reliance upon it to part with some 
valuable thing belonging to him or to 
surrender a legal right.  A false 
representation of a matter of fact, 
whether by words or by conduct, by false 
or misleading allegations, or by 
concealment of that which should have 
been disclosed, which deceives and is 
intended to deceive another so that he 
shall act upon it to his legal injury.  
Id. (citing Black's Law Dictionary (rev. 
5th ed. 1979).

"Misrepresentation of a material fact" must be more than 
non-willful or mere inadvertence.  38 C.F.R. § 1.962(b) 
(1998).  "Bad faith" refers to "unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense."  38 C.F.R. § 1.965(b)(2) (1998).  Conduct by a 
claimant undertaken with intent to seek an unfair advantage, 
with knowledge of the likely consequences, and with resulting 
loss to the government is required for a showing of bad 
faith.  Id.

The Board notes that the veteran did not understand how to 
report his medical expenses and did not advise VA that their 
letter showing upon what his pension was based was incorrect.  
However, there is insufficient evidence that he intentionally 
misrepresented this information.  The Board finds sufficient 
balance to give the veteran the benefit of the doubt on this 
point.  38 U.S.C.A. § 5107(b) (West 1991).  The Board finds 
no evidence of fraud, misrepresentation of a material fact, 
or bad faith in this case.

As the Board has found that the veteran's actions do not 
represent fraud, misrepresentation or bad faith, the next 
issue which must be addressed is whether the collection of 
the debt would be contrary to the principles of equity and 
good conscience.  If there is no indication of fraud, 
misrepresentation or bad faith, as in this case, recovery of 
overpayments of benefits under laws administered by the 
Secretary of Veterans Affairs is prohibited if the Secretary 
determines that recovery would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 
1.962 (1998).  Recovery of the overpayment shall be waived if 
it is determined that recovery of the indebtedness would be 
against equity and good conscience.  38 C.F.R. § 1.963(a) 
(1998).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (1998).  In such a determination, 
consideration will be given to six elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; whether repayment of the debt would defeat 
the purpose for which it was intended or whether reliance on 
the receipt of benefits resulted in the relinquishment of a 
valuable right or the incurrence of a legal obligation by the 
veteran.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.965 
(1998).

The first element is "fault of the debtor," defined as 
"[w]here actions of the debtor contribute to creation of the 
debt."  38 C.F.R. § 1.965(a)(1) (1998).  Here, the debt was 
created because the veteran did not correctly report the 
monthly amount he was paying the nursing home out of pocket.  
The second element concerns "balancing of faults."  38 
C.F.R. § 1.965(a)(2) (1998).  This element requires weighing 
the fault of the debtor against the fault of VA.  

In this regard, the Committee indicated that the VA should 
have further developed the high amount of medical expenses 
per month reported by the veteran and that the VA was also at 
fault in creation of the overpayment.  Thus, the Board finds 
equal fault on both the part of VA and of the veteran in 
creation of the overpayment.

The third element regards "undue hardship," described as 
"[w]hether collection would deprive debtor or family of 
basic necessities."  38 C.F.R. § 1.965(a)(3) (1998).  The 
veteran's most recent Financial Status Report in March 1997 
shows that net his monthly income exceeded monthly expenses 
$1019.  

Under such circumstances, while it is recognized that 
repayment might cause some problems for the veteran, it is 
clear that recovery of his debt to VA would not cause undue 
financial hardship in that the veteran would be deprived of 
the ability to provide his family with the basic necessities 
of life.

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4) (1998).  Inasmuch as 
the veteran is no longer in receipt of pension benefits, this 
factor is not for application in this case. 

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (1998). 
In this case, the veteran received additional VA benefits to 
which he was not entitled under the law.  The Board finds, 
therefore, that receipt of additional VA benefits constituted 
unjust enrichment to the extent of those benefits.

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. 
§ 1.965(a)(6) (1998).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance upon receipt of VA benefits, nor is there any 
evidence that he did so.

After carefully weighing all relevant factors, the Board 
finds that recovery of the overpayment of $26, 112.00 is not 
against equity and good conscience.  38 U.S.C.A. § 5302 (West 
1991).  In denying waiver in this instance, all the foregoing 
factors have been carefully weighed.  Ultimately, the 
preponderance of the evidence is against the veteran's claim 
for waiver.



ORDER

Entitlement to waiver of recovery of an improved disability 
pension benefits, in the calculated amount of $26, 112.00, is 
denied.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

